Citation Nr: 0818585	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-14 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for degenerative disc disease, thoracic spine with 
herniated disc T6-T7.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a sleep disorder. 
 

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1982 to 
November 2002.  

In an August 2003 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey 
granted service connection for a herniated disc, T6-T7 with a 
noncompensable evaluation, effective December 1, 2002.  

The veteran's representative submitted a notice of 
disagreement with the initial evaluation for the herniated 
disc.

In March 2004, the veteran claimed entitlement to service 
connection for "back condition-degenerative disc disease" 
as secondary to the service connected herniated disc.

A March 2005 rating decision increased the rating for the 
herniated disc to 10 percent, effective December 1, 2002.  In 
a separate decision in March 2005, the RO denied entitlement 
to service connection for sleep apnea, and degenerative disc 
disease.

On March 14, 2005, the RO issued a statement of the case with 
regard to the initial evaluation for the herniated disc.  On 
June 7, 2005, the RO received the veteran's substantive 
appeal.  The RO found the substantive appeal to be untimely, 
but there is no indication in the record that the veteran or 
his representative was advised of this determination.

In a February 2006 rating decision, the RO, in part, granted 
service connection for a sleep disorder with a 10 percent 
disability evaluation, effective March 12, 2004.  In a May 
2006 rating decision, the RO, granted service connection for 
degenerative disc disease, thoracic spine as secondary to the 
service connected herniated disc T6-T7 at a 10 percent 
disability evaluation, effective December 1, 2002.

In May 2006, the veteran's representative submitted a notice 
of disagreement with the initial rating for the sleep 
disorder.  

In January 2007, the RO issued a statement of the case with 
regard to the issue of "evaluation of herniated disc T6-T7, 
with degenerative disc disease of the thoracic spine, 
currently 10 percent disabling."  

The veteran's representative submitted a substantive appeal 
as to the evaluation of the thoracic spine disability.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may waive the timely filing 
of a substantive appeal, even if the veteran has not 
submitted a request for extension of the time period in which 
to file the substantive appeal.  Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (citing Rowell v. Principi, 4 Vet. App. 9, 17 
(1993)); but c.f. Roy v. Brown, 5 Vet. App. 554, 556 (1993) 
(holding that an extension of time in which to file a 
substantive appeal could not be granted unless a request for 
extension was made in accordance with the provisions of 38 
C.F.R. § 20.303 (2005)).

Because it does not appear that the veteran was advised of 
the RO's finding that the June 2005 substantive appeal was 
untimely and because he has continuously argued for a higher 
initial evaluation, the Board waives the filing of a timely 
substantive appeal and construes the appeal with regard to 
the thoracic spine disability as arising from the initial 
grant of service connection in August 2003.  

The March 205 statement of the case and the June 2005 
substantive appeal also considered the issues of entitlement 
to higher initial evaluations for anterior cruciate ligament 
tear of the left knee and a right ankle disability.  The RO 
also found the substantive appeal with regard to these issues 
to be untimely and closed the appeal.  The veteran and his 
attorney are advised that inasmuch as they have not been 
advised of these determinations, the appeal period with 
regard to the question of the timeliness of the substantive 
appeal, continues to run.  Hauck v. Brown, 6 Vet. App. 518, 
519 (1994) (per curiam order).


FINDINGS OF FACT

1.  The service connected thoracic spine disability is 
manifested by forward flexion of the thoracolumbar spine to 
45 degrees with limitation of motion during flare-ups without 
ankylosis, doctor prescribed bed rest, or neurologic 
impairment.

2.  The veteran's sleep disorder is manifested by difficulty 
sleeping and no psychiatric symptoms.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for 
service connected degenerative disc disease, thoracic spine 
with herniated disc T6-T7 have been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.21, 4.25, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for a sleep disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.130, Code 9400 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

These appeals arise from the initial evaluations provided 
after grants of service connection.  The court's have held 
that were the underlying claim for service connection has 
been granted and there is disagreement as to downstream 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The issue in this appeal arises from the veteran's 
disagreement with the rating established with the grant of 
service connection.  The courts' reasoning in Hartman and 
Dunlap leads to the conclusion that further VCAA notice is 
not required in this case.

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements. See Dunlap, 21 Vet. App. at 119; Goodwin 
v. Peake, No. 05-0876 (Fed. Cir. May 19, 2008).  In this 
instance, there has been no allegation of prejudice by the 
veteran or his representative.

VA has complied with its duty to assist the veteran with the 
development of his claim under the VCAA by obtaining all 
pertinent records and providing examinations. 

Applicable law and regulations 

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

I.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease, thoracic spine with 
herniated disc T6-T7.

Factual Background

In January 2003 the veteran underwent a VA neurology 
examination.  On examination the veteran's cranial nerves 
were all intact and motor strength was 5/5 all over.  There 
was no atrophy but positive tenderness noted on palpitation 
of the upper and middle back.  There was right-sided mid 
dorsal paravertebral muscle tenderness but no spasms were 
noted.  Range of motion was full and painless in all 
directions.  Sensory was intact to pinprick and light touch 
sensation all over.  The diagnosis was chronic mid dorsal 
sprain.

In May 2004 the veteran underwent a VA examination.  He 
presented with complaints of thoracic spine pain.  He denied 
any additional limitation following repetitive use and denied 
any flare-ups.  An MRI from May 2003 demonstrated a small 
disc herniation at T6-T7.  

On examination, motor strength of the upper and lower 
extremities, distal and proximally was 5/5.  Examination of 
the thoracic spine revealed positive loss of thoracic 
kyphosis.  Range of motion of the thoracic spine was 0 to 100 
degrees of flexion and 0 to 30 degrees of extension.  He 
complained of pain at the end range of extension.  He was 
able to lateral flex right and left 35 degrees but complained 
of pain at the end range.  He was able to laterally rotate 
right and left to 30 degrees but again had pain at the end 
range of motion.  The diagnosis was thoracic spine pain with 
herniated T6-T7 disc and thoracic hypokyphosis.

In May 2004 the veteran underwent a VA neurological 
examination.  The veteran reported no numbness or weakness of 
the arms and legs.  On examination, motor strength was 5/5 
and there was no atrophy.  Gait was normal and sensation was 
intact to pinprick and light touch.  No sensory level was 
detected. 

In March 2006 the veteran underwent a VA examination for his 
spine.  He presented with complaints of mid back pain which 
was worse when he lied down.  He had flare-ups when he 
positioned himself certain ways, lifted heavy objects or 
turned a certain way.  His pain increased to a number 8 by 
history and 50 percent limitation of the spine.  Functionally 
he was independent in all daily activities.  He could sit for 
half an hour at a time, stand one hour and walk a mile.  

On examination, his thoracolumbar spine demonstrated forward 
flexion from 0 to 90 degrees and backward extension was 0 to 
30 degrees.  Left and right lateral flexion was 0 to 30 
degrees.  Left and right rotation was 0 to 30 degrees.  The 
veteran got pain in the mid back at the end of all movement.  
Ten repeated movements of the low back showed no change in 
the range of motion.  There was a mild increase in weakness 
and lack of endurance but no change in fatigue.  Pain had 
major functional impact.  There was objective painful motion 
but no fixed deformity.  The sensory examination was 
negative.  The examination was also negative for 
intervertebral disc syndrome and an MRI of the thoracic spine 
was unremarkable.  The diagnosis was chronic thoracic spine 
sprain and chronic degenerative disc disease T6 to T7.


Analysis

During the course of this appeal, VA revised the criteria for 
evaluating spine disorders, effective September 26, 2003. 68 
Fed. Reg. 51,454-51,458 (Aug. 26, 2003) (codified at 
38 C.F.R. § 4.71a).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000) 

The Federal Ciruit has created a three-part test to determine 
whether a new law has prohibited retroactive effects: (1) 
"the nature and extent of the change of the law;" (2) "the 
degree of connection between the operation of the new rule 
and a relevant past event;" and (3) "familiar considerations 
of fair notice, reasonable reliance, and settled 
expectations." Princess Cruises v. United States, 397 F.3d 
1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, No. 2006-7023 
(Fed. Cir. Jan. 7, 2008).

Prior to September 26, 2003, disabilities manifested by 
limitation of motion of the lumbar spine were evaluated under 
Diagnostic Code 5292; moderate limitation of motion of the 
lumbar spine warranted a 20 percent rating, and severe 
limitation of motion warranted a 40 percent rating.

Lumbosacral strain was evaluated under Diagnostic Code 5295.  
A 20 percent rating was warranted for lumbosacral strain 
where there was muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position. Severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion warranted a 40 
percent rating.

The General Rating Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003, provides for the 
assignment of a 10 percent evaluation for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  An 
assignment of a 40 to 100 percent evaluation is given for 
unfavorable ankylosis of the spine.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine; Diagnostic Codes 5235-5243 (2007).

The revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003). 

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under the new Diagnostic Code 5243, a 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months.  A maximum, 
60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment. 

The veteran was found to have muscle spasm, but he was also 
found to have a normal lordosis and gait.  The reports of his 
range of motion show that he could bend forward well beyond 
60 degrees even with consideration of pain on the extremes of 
motion.  38 C.F.R. §§ 4.40, 4.45.  

His combined range of motion was well beyond 235 degrees.  He 
therefore, would not be entitled to an evaluation in excess 
of 10 percent for her orthopedic impairment under the General 
Formula.

However, the May 2004 VA examination of the thoracic spine 
revealed loss of thoracic kyphosis.  The March 2006 VA 
examiner also noted that the veteran had additional 
limitation of motion or functional impairment during flare-
ups which resulted in 50 percent limitation of the spine and 
as a result of there was a mild increase in weakness and lack 
of endurance.  The examiner stated that pain also had major 
functional impact.  Given the examiner's indication that 
there was additional limitation of motion due to these 
factors, the Board finds that the veteran demonstrated 
limitation of motion that warrants a schedular rating of 20 
percent under Diagnostic Codes 5235-5243; or moderate 
limitation of motion under old Diagnostic Code 5292.  

Because the veteran retains at least half of normal motion, 
even with consideration of functional impairment; he cannot 
be said to have severe limitation of motion as would be 
necessary for the next higher, 40 percent, rating under old 
Diagnostic Code 5292.  His limitation of forward flexion is 
significantly less than would be required for the next higher 
evaluation under the new General Formula.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, 5292.

He has not been found to have abnormal mobility or deformity 
as would be necessary for a higher rating under old 
Diagnostic Code 5295.

Additionally, there have been no reported periods of doctor 
prescribed bed rest.  Hence, an increased rating cannot be 
provided under the formula for rating intervertebral disc 
disease.

Neurologic examinations have been normal, and there is no 
other evidence of neurologic impairment.  No additional 
rating can, therefore, be awarded on the basis of neurologic 
impairment. 

The veteran's representative has argued that the veteran is 
entitled to separate evaluations for degenerative disc 
disease and for the previously service connected herniated 
disc.  He has argued without elaboration that these 
conditions are ratable under separate rating criteria.  The 
Board is unable to discern any basis for separate ratings.  
Both the herniated disc and degenerative disc disease are 
ratable under the General Formula for Rating Back 
Disabilities and Injuries and under the criteria for rating 
intervertebral disc disease.  There are no wholly separate 
manifestations that could be separately rated.  Cf. Esteban 
v. Brown, 6 Vet App 259 (1994).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Thun v. Peake, 
22 Vet. App. 111 (2008).  

The veteran's back disability is manifested mainly by pain 
and related limitation of motion.  These manifestations are 
contemplated by the rating schedule.  His disability has not 
required any periods of hospitalization, nor has interference 
with work been reported.  Accordingly, the criteria for 
referral for consideration of an extraschedular rating have 
not been met.

The Board finds that an initial rating of 20 percent is 
warranted for the service- connected thoracic spine 
disability throughout the appeal period; but that the 
evidence is against the grant of a higher initial rating at 
any time since the effective date of service connection.

II.  Entitlement to an initial evaluation in excess of 10 
percent for a sleep disorder.

In May 2004 the veteran underwent a VA examination.  The 
veteran presented with complaints of sleep difficulties and 
being unable to sleep.  He got at most 2 to 3 hours of sleep.  
When he laid down flat he experienced severe middle back pain 
and also felt a squeezing sensation around his chest during 
sleep.  He woke up frequently at night.  On examination, his 
mental status was normal.  The diagnosis was sleep disorder 
(insomnia secondary to back pain).

In January 2005 the veteran again underwent a VA examination.  
The examiner noted that the veteran had not received any 
psychiatric treatment in the past.  There was no history of 
suicidal behavior and no history of hallucinations.  He did 
not report any depression or anxiety.  However, he had 
difficulty sleeping because of his back pain.  He stated that 
he had difficultly when he lied flat and had to get up in the 
middle of the night and sit up.  He stated that his energy 
level in the morning is not very good because he had not 
rested the previous night very well.  The examiner concluded 
that the veteran had no psychiatric symptoms as he was able 
to work and had a stable family.  A Global Assessment 
Functioning (GAF) score of 75 was reported.


Analysis

The veteran's service-connected sleep disorder has been rated 
by analogy under Diagnostic Code 9499-9400.  38 C.F.R. § 4.20 
(2007).  Diagnostic Code 9400 provides that generalized 
anxiety disorder is rated under the General Rating Formula 
for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 
9400 (2007).

Under the General Rating Formula, a 10 percent evaluation is 
warranted where generalized anxiety disorder produces 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress or symptoms controlled by continuous medication.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

Under that formula, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusion or hallucination; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name. 

A GAF score of 71 to 80 indicates that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors, with no more than slight impairment 
in social, occupational or school functioning. 

A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 
4.125, 4.130 (2007).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

The veteran's GAF score of 75, indicating some mild or 
transient symptoms, as defined by the DSM-IV equate to the 10 
percent evaluation for occupational and social impairment due 
to mild or transient symptoms found in the rating code.  38 
C.F.R. § 4.130, Code 9400.  The January 2005 VA examiner 
concluded that the veteran had no psychiatric symptoms as he 
was able to work and had a stable family.  Therefore, as the 
veteran's symptomatology does not more nearly resemble that 
required for the next highest rating, there is no basis for 
an increased evaluation. 

The veteran has reported daily fatigue as a result of 
disturbed sleep, but the record does not show that these 
symptoms result in more than mild social or occupational 
impairment.  

The rating criteria contemplate the veteran's symptomatology.  
Marked interference with employment, beyond that contemplated 
by the schedular rating, has not been shown.  The record does 
not reflect recent hospitalization for his sleep order 
disability.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).

The Board finds that an increased rating in excess of 10 
percent is not warranted for the service- connected sleep 
disorder disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.


ORDER

Entitlement to an initial evaluation of 20 percent for 
degenerative disc disease, thoracic spine with herniated disc 
T6-T7 is granted, effective December 1, 2002.

Entitlement to an initial evaluation in excess of 10 percent 
for a sleep disorder is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


